Case 1:14-cr-00699-RMB Document 763 Filed 03/11/21 Page 1 of 8 PageID: 9884



                                         [Dkt. Nos. 738, 743, and 751]

                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY
                             Camden Vicinage

______________________________
                              :
UNITED STATES OF AMERICA,     :
                              :
          v.                  : Crim. No. 14-699-09 (RMB)
                              :
RONAD DOUGLAS BYRD            : OPINION
______________________________:


     This matter comes before the Court upon Defendant Ronald

Douglas Byrd’s, Motions to Reduce Sentence pursuant to the First

Step Act, 18 U.S.C. § 3582(c)(1)(A)(i) (compassionate release)

Dkt. Nos. 738, 743, and 751.      Defendant Byrd is currently

serving his sentence at FCI Williamsburg, with a projected

release date to a half-way house on May 27, 2021.          The Court

having considered the parties’ submissions, and for the reasons

discussed below, denies the Motion.

     On January 20, 2016, Byrd pled guilty to conspiring to

distribute and possess with intent to distribute more than 5

kilograms of cocaine, more than one kilogram of heroin and more

than 280 grams of crack cocaine, in violation of 21 U.S.C. §

846, 21 USC 841(a)(1) and (b)(1)(A)].        On July 11, 2017, the

Honorable Jerome B. Simandle sentenced Defendant to 96 months in

prison, with a five-year term of supervised release.



                                     1
Case 1:14-cr-00699-RMB Document 763 Filed 03/11/21 Page 2 of 8 PageID: 9885



     On January 21, 2021, Defendant filed his pro se motion

stating that he suffers from “Hypertension (taking

HydroChlothiazide, Lisinopril & Naxproxen), and Obesity (5'11 '',

24llbs)”, and fears that he is at an “increased risk of

experiencing serious illness and death if infected with

COVID19.”

     On January 26, 2021, Defendant filed an exhibit to his

motion contending that he “was exposed to unclean conditions and

[that] even some of the staff tested positive.”

     On February 18, 2021, counsel for Defendant filed a

supplemental letter brief to be considered along with

Defendant’s pro se application for sentence reduction.

     On March 7, 2021, the Government responded that Defendant

does not satisfy the “extraordinary and compelling” standard for

release [Dkt. No. 760].     Although Defendant suffers from

hypertension and obesity and that these are conditions the CDC

recognizes might be an increased risk, the BOP is well equipped

to treat Defendant’s medical needs.       Moreover, it has also

introduced evidence of the measures that the Bureau of Prisons

has taken to prevent the spread of the coronavirus.          It is set

forth at length in the Government’s Response.         See

https://www.bop.gov/coronavirus/covid19_status.jsp (last visited

March 7, 2021).



                                     2
Case 1:14-cr-00699-RMB Document 763 Filed 03/11/21 Page 3 of 8 PageID: 9886



DISCUSSION

     Although a district court generally has limited authority

to modify a federally-imposed sentence once it commences, Dillon

v. United States, 560 U.S. 817, 825 (2010), the First Step Act

(“FSA”), 18 U.S.C. § 3582(c)(1)(A)(i), permits district courts

to grant compassionate release where there exists “extraordinary

and compelling reasons” to reduce a sentence.         The statute

provides, in relevant part, that:

     (A) the court, upon motion of the Director of the
     Bureau of Prisons, or upon motion of the defendant
     after the defendant has fully exhausted all
     administrative rights to appeal a failure of the
     Bureau of Prisons to bring a motion on the defendant’s
     behalf or the lapse of 30 days from the receipt of
     such a request by the warden of the defendant’s
     facility, whichever is earlier, may reduce the term of
     imprisonment (and may impose a term of probation or
     supervised release with or without conditions that
     does not exceed the unserved portion of the original
     term of imprisonment), after considering the factors
     set forth in section 3553(a) to the extent that they
     are applicable, if it finds that--
     (i) extraordinary and compelling reasons warrant such
     a reduction. . .
     18 U.S.C. § 3582(c) (emphasis added). As such, under
     the FSA, a defendant seeking a reduction in his term
     of imprisonment bears the burden of establishing both
     that he has satisfied (1) the procedural prerequisites
     for judicial review, and (2) that compelling and
     extraordinary reasons exist to justify compassionate
     release.
     This Court may only grant a motion for reduction of

sentence under the FSA if it was filed “after the defendant has

fully exhausted all administrative rights to appeal a failure of

                                     3
Case 1:14-cr-00699-RMB Document 763 Filed 03/11/21 Page 4 of 8 PageID: 9887



the Bureau of Prisons to bring a motion on the defendant’s

behalf” or after 30 days have passed “from the receipt of such a

request by the warden of the defendant’s facility, whichever is

earlier.” 18 U.S.C. § 3582(c)(1)(A); see also United States v.

Raia, No. 20-1033, 2020 WL 1647922, at *2 (3d Cir. Apr. 2,

2020), as revised (Apr. 8, 2020).        This is a statutory

requirement that this Court may not waive.         See, e.g., Raia,

2020 WL 1647922 at *2; Massieu v. Reno, 91 F.3d 416, 419 (3d

Cir. 1996); Ross v. Blake, 136 S. Ct. 1850 (2016).

     There is no disagreement that Defendant has exhausted his

administrative remedies.     United States v. Raia, Civ. No. 20-

1033, 2020 WL 1647922, at *2 (3d Cir. Apr. 2, 2020).          The Court,

thus, turns to the merits.

     Under 18 U.S.C. § 3582(c)(1)(A), this Court may, in certain

circumstances, once the exhaustion requirement has been

satisfied as it has here, grant a defendant’s motion to reduce

his term of imprisonment “after considering the factors set

forth in [18 U.S.C. § 3553(a)],” if the Court finds that (i)

“extraordinary and compelling reasons warrant such a reduction,”

and (ii) “such a reduction is consistent with applicable policy

statements issued by the Sentencing Commission.” 18 U.S.C. §

3582(c)(1)(A)(i).    The Defendant bears the burden to establish

that he is eligible for a sentence reduction.         United States v.



                                     4
Case 1:14-cr-00699-RMB Document 763 Filed 03/11/21 Page 5 of 8 PageID: 9888



Jones, 836 F.3d 896, 899 (8th Cir. 2016); United States v.

Green, 764 F.3d 1352, 1356 (11th Cir. 2014).

     The Sentencing Commission has issued a policy statement

addressing reduction of sentences under § 3582(c)(1)(A).           As

relevant here, the policy statement provides that a court may

reduce the term of imprisonment after considering the § 3553(a)

factors if the Court finds that (i) “extraordinary and

compelling reasons warrant the reduction;” (ii) “the defendant

is not a danger to the safety of any other person or to the

community, as provided in 18 U.S.C. § 3142(g);” and (iii) “the

reduction is consistent with this policy statement.” U.S.S.G. §

1B1.13.1

     The policy statement includes an application note that

specifies the types of medical conditions that qualify as

“extraordinary and compelling reasons.” First, that standard is

met if the defendant is “suffering from a terminal illness,”


1 The policy statement refers only to motions filed by the BOP
Director. That is because the policy statement was last amended
on November 1, 2018, and until the enactment of the First Step
Act on December 21, 2018, defendants were not entitled to file
motions under § 3582(c). See First Step Act of 2018, Pub. L.
No. 115-391, § 603(b), 132 Stat. 5194, 5239; cf.18 U.S.C. §
3582(c) (2012). In light of the statutory command that any
sentence reduction be “consistent with applicable policy
statements issued by the Sentencing Commission,” 18 U.S.C. §
3582(c)(1)(A)(ii), and the lack of any plausible reason to treat
motions filed by defendants differently from motions filed by
BOP, the policy statement applies to motions filed by defendants
as well.
                                     5
Case 1:14-cr-00699-RMB Document 763 Filed 03/11/21 Page 6 of 8 PageID: 9889



such as “metastatic solid-tumor cancer, amyotrophic lateral

sclerosis (ALS), end-stage organ disease, [or] advanced

dementia.” U.S.S.G. § 1B1.13, cmt. n.1(A)(i).         Second, the

standard is met if the defendant is:

     (I)   suffering from a serious physical or medical condition,

    (II) suffering from a serious functional or cognitive
         impairment, or


    (III) experiencing deteriorating physical or mental
          health because of the aging process,

           that substantially diminishes the ability of the
           defendant to provide self-care within the
           environment of a correctional facility and from
           which he or she is not expected to recover.

Id. § 1B1.13, cmt. n.1(A)(ii).           The application note also sets

out other conditions and characteristics that qualify as

“extraordinary and compelling reasons” related to the

defendant’s age and family circumstances. Id. § 1B1.13, cmt.

n.1(B)-(C).   The note recognizes the possibility that BOP could

identify other grounds that amount to “extraordinary and

compelling reasons.” Id. § 1B1.13, cmt. n.1(D).

     Here, Defendant’s medical conditions are not among the

categories of conditions recognized by the CDC as entailing a

greater risk of serious illness.         Although these conditions fall

within the second set of identified health conditions for which

persons might be at an increased risk, there is no evidence put


                                     6
Case 1:14-cr-00699-RMB Document 763 Filed 03/11/21 Page 7 of 8 PageID: 9890



before this Court to demonstrate that his medical conditions are

not being treated.    As the Government points to in its

opposition brief, “In an effort to further reduce the spread of

Covid-19 and to protect BOP staff and inmate, the BOP has began

vaccinating both staff and inmates pursuant to an operation

known as Covid-19 Vaccine Therapeutics Operation (formerly,

Operation Warp Speed).     To date, the BOP has administered 71,241

doses of vaccine, including fully inoculating 113 staff members

and 93 inmates at FCI Williamsburg.       See

https://www.bop.gov/coronavirus/ (as of March 7, 2021).

Additional staff and inmates are in the process of being

vaccinated as the BOP receives additional doses of vaccine.

On January 14, 2021, Defendant Byrd was offered the vaccine but

refused it.   In the final analysis, the Court finds that

Defendant has not met his burden in presenting extraordinary and

compelling reasons which would warrant his immediate release.

     The “history and characteristics of the defendant” and the

need to protect the public also counsel against any sentencing

reduction.    As set forth in the Government’s opposition, the

Defendant has a troubled criminal history.         He has spent much of

his life committing crimes, including serious violent crimes and

narcotics offenses.    The Court has little confidence that he

will abide by conditions of release.       For similar reasons, the



                                     7
Case 1:14-cr-00699-RMB Document 763 Filed 03/11/21 Page 8 of 8 PageID: 9891



need for deterrence and the need to punish the Defendant also

weigh against reducing Defendant’s sentence.

     The Court recognizes the concerns raised by Defendant as to

his medical conditions and has weighed those factors as well but

in its final analysis, the Court has reviewed the record and

cannot find that the §3553(a) factors warrant his release.

Rather, they counsel in favor of continued incarceration.

     The Motion is therefore DENIED.




                                  s/Renée Marie Bumb_________
                                  RENÉE MARIE BUMB
                                  United States District Judge
Dated: March 11, 2021




                                     8
